Citation Nr: 0410770	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-12 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date earlier than January 23, 2002, 
for a grant of service connection for groin rash, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1977 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
that granted the veteran's claim for an increased disability 
rating for service-connected groin rash, to 10 percent disabling, 
effective January 23, 2002 (the date of the veteran's increased 
rating claim).  The veteran disagreed with the effective date 
assigned for the 10 percent evaluation in August 2002.  In a 
statement of the case issued to the veteran and his service 
representative in January 2003, the RO concluded that no change 
was warranted in the effective date of the 10 percent evaluation 
assigned to the veteran's service-connected groin rash.  The 
veteran perfected a timely appeal when he filed a substantive 
appeal (VA Form 9) in April 2003. 

Historically, it is noted that, by rating decision issued in 
January 1981, the RO granted the veteran's claim of entitlement to 
service connection for groin rash (which it characterized as tinea 
corporis (by history)), evaluating it as zero percent disabling 
effective August 23, 1980 (the day after the date of the veteran's 
separation from service).  With respect to the zero percent 
evaluation assigned to his service-connected groin rash, the 
veteran disagreed with this decision in April 1981.  Following a 
May 1982 remand of this claim for additional development, in a 
decision issued in December 1982, the Board determined that no 
change was warranted in the zero percent disabling (non-
compensable) evaluation assigned to the veteran's service-
connected groin rash.

Following the veteran's filing a claim of entitlement to a 
disability rating in excess of zero percent for groin rash in 
January 1991, the RO denied this claim in a rating decision issued 
in January 1993.  As no appeal of this decision was initiated, it 
became final in January 1994.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2003).

As set forth below, the appeal on this issue is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

The Board observes that VA has a duty to assist a claimant in 
developing the facts pertinent to his or her claim, and to notify 
him or her of the evidence necessary to complete an application 
for benefits.  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. § 5100 et seq.; 38 C.F.R. § 3.159.  The VCAA, which 
became law on November 9, 2000, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.  This law also eliminated 
the concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA could not assist in the development of a claim that 
was not well grounded.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence pertinent 
to the claim.  See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In December 2003 VA's General Counsel issued an opinion regarding 
the applicability of the VCAA to an issue initiated in a notice of 
disagreement.  See VAOPGCPREC 8-03.  In that opinion the General 
Counsel held that, although VA must notify a claimant of the 
evidence needed to substantiate a claim on receipt of a complete 
or substantially complete application, VA is not obligated to 
inform the claimant of the evidence needed to support an issue 
that is initially raised in a notice of disagreement if VA has 
already given the section 5103(a) notice regarding the original 
claim.  In the instant appeal the RO did not provide notice that 
complied with the provisions of the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2003).  A remand in this case is, therefore, required for 
compliance with the notice and duty to assist provisions contained 
in the law.  

The Board also notes that the veteran has not been advised of 38 
C.F.R. § 3.155 or 38 C.F.R. §  3.157, pertaining to informal 
claims.  As these regulations could be pertinent to a claim for 
earlier effective date for an increased evaluation, the RO should 
notify the veteran of these provisions. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO must assure compliance with the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002) and its implementing 
regulations.  The RO's attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which requires that the 
Secretary identify for the veteran which evidence the VA will 
obtain and which evidence the veteran is expected to present.

This notice should be specific to the veteran's earlier effective 
date claim, and should address 38 C.F.R. §§ 3.155, 3.157 as a 
possible way of substantiating the claim.

2.  The RO should also undertake any other development it 
determines is required under 38 U.S.C.A. §§ 5102, 5103, 5103A and 
38 C.F.R. § 3.159, to include attempting to obtain any pertinent 
evidence identified, but not provided, by the veteran. 


3.  Then, the RO should re-adjudicate the veteran's claim of 
entitlement to an effective date earlier than January 23, 2002, 
for a grant of service connection for groin rash, currently 
evaluated as 10 percent disabling, in light of all relevant 
evidence and pertinent legal authority.  The RO must provide 
adequate reasons and bases for its determinations, addressing all 
issues and concerns that were noted in this REMAND.

4.  If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



